                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United States of America,
                                                    Case No. 19-cr-160 (ECT/TNL)
                       Plaintiff,

 v.
                                                                ORDER
 Bryan Christopher Caldwell (2) and Marty
 Al Clerk (3),

                       Defendants.


 David P. Steinkamp, Assistant United States Attorney, United States Attorney’s Office,
 300 South 4th Street, Suite 600, Minneapolis, MN 55415 (for the Government);

 Shannon R. Elkins, Assistant Federal Defender, Office of the Federal Defender, 300
 South Fourth Street, Suite 107, Minneapolis, MN 55415 (for Defendant Caldwell); and

 Frederick J. Goetz, Goetz and Eckland PA, 615 First Avenue Northeast, Suite 425,
 Minneapolis, MN 55413 (for Defendant Clerk).


         This matter is before the Court, United States Magistrate Judge Tony N. Leung, on

the following motions:

      1. Defendant Caldwell’s Pretrial Motion for Disclosure of 404 Evidence (ECF No. 29);

      2. Defendant Caldwell’s Pretrial Motion to Compel Attorney for the Government to

         Disclose Evidence Favorable to the Defendant (ECF No. 30);

      3. Defendant Caldwell’s Pretrial Motion for Discovery and Inspection (ECF No. 31);

      4. Defendant Caldwell’s Motion for Early Disclosure of Jencks Act Material (ECF No.

         33);




                                             1
    5. Defendant Caldwell’s Motion to Disclose Post Conspiracy Statements of

        Codefendants (ECF No. 34);

    6. Defendant Caldwell’s Pretrial Motion for Government Agents to Retain Rough

        Notes and Evidence (ECF No. 35);

    7. Defendant Caldwell’s Pretrial Motion to Provide Grand Jury Testimony of any

        Witness who will Testify at Suppression Hearing (ECF No. 36);

    8. Defendant Caldwell’s Pretrial Motion for Rule 16 Discovery Regarding Forensic

        Testing and Experts (ECF No. 37);

    9. Defendant Clerk’s Motion to Produce 404(b) Evidence (ECF No. 40);

    10. Defendant Clerk’s Motion for Brady Material (ECF No. 41);

    11. Defendant Clerk’s Motion for Discovery (ECF No. 42);

    12. Defendant Clerk’s Motion for Discovery of Expert under Rule 16(a)(1)(G) (ECF

        No. 43);

    13. Defendant Clerk’s Giglio Motion (ECF No. 44);

    14. Defendant Clerk’s Motion for Early Disclosure of Jencks Material (ECF No. 45);

    15. Defendant Clerk’s Motion for Attorney Conducted Voir Dire (ECF No. 46); and

    16. Defendant Clerk’s Motion to Preserve Rough Notes (ECF No. 47). 1




1
  A superseding indictment in this matter was unsealed in this matter on October 15, 2019. (ECF No. 81). At their
respective arraignments on the superseding indictment, Defendants indicated they reasserted the same motions in
response to that indictment. See United States v. Black, No. 14-cr-364, 2015 WL 13660442, at *7 (D. Minn. Aug. 21,
2015) (permitting party to reassert same motions in response to superseding indictment).


                                                        2
       Based upon the record, memoranda, oral arguments of counsel, and the agreement

of the parties as noted at the hearing and in their respective briefs, IT IS HEREBY

ORDERED as follows:

   1. Defendant Caldwell’s Pretrial Motion for Disclosure of 404 Evidence (ECF No. 29)

and Defendant Clerk’s Motion to Produce 404(b) Evidence (ECF No. 40) are GRANTED

as follows: Defendants seek evidence of any bad acts or other similar course of conduct

evidence that the Government seeks to introduce at trial against them pursuant to Rule

404(b) of the Federal Rules of Evidence. The Government indicates it is aware of its

obligations under Rule 404 and indicates it will make any such disclosures at a reasonable

time before trial. (Gov’t Resp., at 3, ECF No. 65). At the hearing, the parties agreed to a

14-day pre-trial deadline for disclosure.

       Rule 404(b) requires the Government to provide reasonable notice before trial when

evidence of a crime, wrong, or other act will be used to “prov[e] motive, opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R.

Evid. 404(b)(2). “Rule 404(b) . . . applies to the admission of wrongful-act evidence that is

extrinsic to the charged offense; the rule does not prevent admission of other wrongful

conduct that is intrinsic to the charged offense.” United States v. Ruiz-Chavez, 612 F.3d

983, 988 (8th Cir. 2010) (citations omitted). “Evidence of other wrongful conduct is

considered intrinsic when it is offered for the purpose of providing the context in which

the charged crime occurred.” United States v. Johnson, 463 F.3d 803, 808 (8th Cir. 2006)

(citation omitted).




                                              3
       Therefore, no later than 14 days prior to trial, the Government shall provide

reasonable notice of all extrinsic evidence then known to the Government that it intends to

offer at trial within the purview of Fed. R. Evid. 404(b). If the Government subsequently

discovers additional extrinsic evidence, it shall provide reasonable notice of such evidence

as soon as practicable after such discovery.

   2. Defendant Caldwell’s Pretrial Motion to Compel Attorney for the Government to

Disclose Evidence Favorable to the Defendant (ECF No. 30), Defendant Clerk’s Motion

for Brady Material (ECF No. 41), and Defendant Clerk’s Giglio Motion (ECF No. 44) are

GRANTED IN PART and DENIED IN PART as follows: Defendants seek evidence

pursuant to Brady v. Maryland, 373 U.S. 83 (1963), United States v. Giglio, 405 U.S. 150

(1972), and their progeny, including statements or evidence exculpating the defendant,

contradictory witness statements, prior convictions or other prior bad acts of prospective

witnesses, consideration or promises provided to witnesses, threats directed against

witnesses, any prior witness testimony, impeachment information of witnesses, and

governmental files on witnesses. The Government indicates it has complied with its

obligations under these authorities and will continue to comply, but objects to the extent

that Defendant’s motion seeks materials outside the requirements of Brady, Giglio, and

their progeny. At the hearing, the parties agreed to disclose the criminal records of any

witnesses they intend to call no later than three days before trial. The parties also agreed to

a three-day pre-trial deadline for disclosure of any Giglio material.

       Accordingly, the Government shall comply with its obligations under Brady,

Giglio, and their progeny and disclose all exculpatory and impeachment evidence. To the


                                               4
extent that Defendants’ motions seek discovery and disclosures outside the Government’s

obligations under these authorities, they are denied. See United States v. Johnson, 228 F.3d

920, 924 (8th Cir. 2000) (“Criminal defendants do not have a general constitutional right

to discovery. In most circumstances, then, a defendant must point to a statute, rule of

criminal procedure, or other entitlement to obtain discovery from the government”) (citing

Weatherford v. Bursey, 429 U.S. 545, 559 (1977)). The parties shall disclose the criminal

records of any witness they intend to call no later than three days before trial. All Giglio

material shall be disclosed no later than three days before trial.

   3. Defendant Caldwell’s Pretrial Motion for Discovery and Inspection (ECF No. 31),

Defendant Caldwell’s Pretrial Motion for Rule 16 Discovery Regarding Forensic Testing

and Experts (ECF No. 37), Defendant Clerk’s Motion for Discovery (ECF No. 42), and

Defendant Clerk’s Motion for Discovery of Expert under Rule 16(a)(1)(G) (ECF No. 43)

are GRANTED IN PART and DENIED IN PART as follows: Defendants seek discovery

materials, including statements, prior criminal records, items material to the preparation of

their respective defenses, results or reports of physical or mental examinations, and written

summaries of testimony. The Government noted that it is aware of its ongoing duty to

disclose. Accordingly, the Government shall comply with its discovery obligations under

Rules 12, 16, and 26.2 and shall ensure the prompt provision of full and complete discovery

disclosures.

       With respect to expert witness discovery, Defendants seek a written summary of all

expert testimony the Government intends to offer at trial, as well as the complete files

prepared by the Minnesota Bureau of Criminal Apprehension (“BCA”) and Minneapolis


                                              5
Crime Lab regarding fingerprint and DNA testing in this matter. The Government notes

that it is aware of its obligations concerning expert witnesses under Fed. R. Crim. P.

16(a)(1)(G) and Fed. R. Evid. 702–705.

          With the exception of any materials related to DNA testing in this matter, the parties

shall each comply with Rule 16(a)(1)(G) and Rules of Evidence 702–705 no later than 21

days before trial. Regarding materials related to DNA testing, the Government shall request

the BCA and Minneapolis Crime Lab files forthwith and shall disclose those materials as

soon as possible so as to avoid any delays in this multi-defendant proceeding. See Fed. R.

Crim. P. 16(a)(1)(G); Fed. R. Crim. P. 16 advisory committee’s notes, 1993 Amendments

(“Although no specific timing requirements are included, it is expected that the parties will

make their requests and disclosures in a timely fashion.”). To the extent that Defendants’

motions seek discovery and disclosures outside the Government’s obligations under these

authorities or not ruled on elsewhere in this Order, they are denied. See Johnson, 228 F.3d

at 924.

          4.     Defendant Caldwell’s Motion for Early Disclosure of Jencks Act Material

(ECF No. 33) and Defendant Clerk’s Motion for Early Disclosure of Jencks Material (ECF

No. 45) are DENIED except as follows: Defendants seek early disclosure of Jencks Act

materials. The Government objects to Court-ordered disclosure of Jencks Act materials,

but agrees to reciprocal exchange of Jencks Act materials three days prior to trial. “The

Jencks Act requires that the prosecutor disclose any statement of a witness in the possession

of the United States which relates to the subject testified to by the witness on direct

examination.” United States v. Douglas, 964 F.2d 738, 741 (8th Cir. 1992). “Although the


                                                6
United States need not produce Jencks statements prior to a witness’ testimony on direct

examination, the United States may agree to early discovery of Jencks material.” Id. at 741

n. 2. Therefore, no later than three days before trial, the Court expects the parties to provide

Jencks Act materials as agreed so as to prevent delays in trial.

   5. Defendant Caldwell’s Pretrial Motion for Government Agents to Retain Rough

Notes and Evidence (ECF No. 35) and Defendant Clerk’s Motion to Preserve Rough Notes

(ECF No. 47) are GRANTED as follows: Defendants seek an order directing any law

enforcement agent, including any confidential reliable informant, involved in this case to

retain and preserve all rough notes and evidence pertaining to this matter and its underlying

investigation. The Government does not object to the motion to the extent it seeks retention

and preservation of rough notes and evidence. Therefore, the Government shall direct its

agents, including any confidential reliable informant involved in this case to retain and

preserve any rough notes pertaining to this case and to preserve any evidence seized.

   6. Defendant Caldwell’s Motion to Disclose Post Conspiracy Statements of

Codefendants (ECF No. 34) is DENIED as follows: Defendant Caldwell, relying upon

Fed. R. Crim. P. 16(c) and Bruton v. United States, 391 U.S. 123 (1968), seeks disclosure

by the Government of its intent to use post-conspiracy statements of co-conspirators at

trial. The Government objects, indicating that it will not offer in a joint trial any statement

by one Defendant that implicates another Defendant or unindicted co-conspirator, unless it

intends to call that person at trial or unless disclosure is required by other authorities, such

as Brady or Gigilio.




                                               7
       Rule 16 provides “that only statements of the defendant are discoverable.” United

States v. Manthei, 979 F.2d 124, 126 (8th Cir. 1992). Bruton held that the admission of an

incriminating statement by a non-testifying co-defendant at a joint trial violates the

defendant’s rights under the Confrontation Clause. 391 U.S. at 137. Bruton is not violated

when the statements of a co-defendant are redacted so as to eliminate any reference to the

defendant. United States v. Donahue, 948 F.2d 438, 443 (8th Cir. 1991) (“[T]he

Confrontation Clause is not violated by the admission of a nontestifying codefendant’s

confession . . . when . . . the confession is redacted to eliminate not only the defendant’s

name, but any reference to his or her existence.”) (quoting Richardson v. Marsh, 481 U.S.

200, 211 (1987)).

       To the extent post-conspiracy statements of co-defendants or unindicted co-

conspirators are discoverable under some other authority, such as Brady or Giglio or

because the Government intends to call those persons as witnesses, the Court expects the

Government to provide those statements. But because Defendant Caldwell seeks

statements made by others, not himself, he is not entitled to their disclosure under Rule 16.

See Johnson, 228 F.3d at 924 (“Criminal defendants do not have a general constitutional

right to discovery. In most circumstances, then, a defendant must point to a statute, rule of

criminal procedure, or other entitlement to obtain discovery from the government”) (citing

Weatherford, 429 U.S. at 559). Therefore, his motion must be denied.

   7. Defendant Caldwell’s Pretrial Motion to Provide Grand Jury Testimony of any

Witness who will Testify at Suppression Hearing (ECF No. 36) is DENIED as moot.

Defendant Caldwell requests production of grand jury testimony for witnesses the


                                             8
Government intends to call at the motion hearing. The Government indicates that none of

its witnesses testified before the Grand Jury. Therefore, Defendant Caldwell’s motion is

moot.

   8. Defendant Clerk’s Motion for Attorney Conducted Voir Dire (ECF No. 46) is

DENIED WITHOUT PREJUDICE as follows: Defendant Clerk seeks permission to

supplement the Court’s voir dire examination. This matter is properly handled by the trial

judge, who will determine the procedures under which the trial shall proceed in this matter,

including the process through which the jury is empaneled. Accordingly, this motion is

denied without prejudice as premature.

   9. All prior consistent orders remain in full force and effect.

   10. Failure to comply with any provision of this Order or any other prior consistent

order shall subject the non-complying party, non-complying counsel, and/or the party such

counsel represents to any and all appropriate remedies, sanctions, and the like.




Date: November 14, 2019                                 s/ Tony N. Leung
                                                 Tony N. Leung
                                                 United States Magistrate Judge
                                                 District of Minnesota

                                                 United States v. Caldwell, et al.
                                                 Case No. 19-cr-160 (ECT/TNL)




                                             9
